DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims *** are rejected under 35 U.S.C. 102(***) as being anticipated by *** to ***.
As to claim 1, Surls discloses A propeller fan comprising: a cylindrical shaft portion (11) provided on a rotation axis of the propeller fan; a plurality of blades provided on an outer peripheral side of the shaft portion and each having a positive-pressure surface and a negative-pressure surface (12); and a connection portion provided adjacent to the shaft portion and configured to connect two of the plurality of blades that are adjacent to each other in a circumferential direction of the propeller fan (13), wherein the shaft portion includes a downstream-side shaft portion that protrudes in a region where the positive-pressure surface is located (Left Fig 3), and an upstream-side shaft 
As to claim 2, Surls discloses the first rib and the second rib are arranged to cross each other as viewed in a direction parallel to the rotation axis (Fig 1-3, 30 crosses 40 at face 19 of the blade), wherein H1<=H2 is satisfied (Fig 3), where H1 is a distance between one end and an other end of the shaft portion in the direction parallel to the rotation axis (11 Fig 3), and H2 is a distance between a downstream end portion of the first rib and an upstream end portion of the second rib in the direction parallel to the rotation axis (40/30 Fig 3).
As to claim 3, Surls discloses a recess is formed in at least one of the downstream end portion and the upstream end portion in an area where the first rib and the second rib cross each other as viewed in the direction parallel to the rotation axis (41 stacking recess Col 5, Line 66-Col 6, Line 8).
As to claim 4, Surls discloses the first rib (40/46) includes a first proximal end portion (40 at 11) and a first distal end portion (46 between blades), the first 
As to claim 5, Surls discloses the second rib (30) includes a second proximal end portion (inner 30 at 11) and a second distal end portion (outer 30 at blade 12), the second proximal end portion being connected to the shaft portion (11), the second distal end portion being located outward of the second proximal end portion in the radial direction, and wherein the second distal end portion is located rearward of the second proximal end portion in a rotation direction of the shaft portion (Fig 1 blade would rotate away from face 19 toward 18, as such radially outward 30 is “rearward” of inner end 30).
As to claim 6, Surls discloses An air-sending device comprising: the propeller fan of claim 1; and a fan motor configured to drive the propeller fan (Col 1, Line 5-15).
As to claim 7, Surls discloses A refrigeration cycle apparatus comprising the air-sending device of claim 6 (Col 1, Line 5-15).
As to claim 8, Surls discloses the first rib (40/46) extends outwards from an outer peripheral surface of the downstream-side shaft portion in the radial direction (radially outer surface of shaft portion 11, 40/46 Fig 2,3).
claim 9, Surls discloses the second rib extends outwards from an outer peripheral surface of the upstream-side shaft portion in the radial direction (radially outer surface of shaft portion 11, 30, Fig 1,3).
As to claim 10, Surls discloses A propeller fan comprising: a cylindrical shaft portion provided on a rotation axis of the propeller fan; a plurality of blades provided on an outer peripheral side of the shaft portion; a connection portion provided adjacent to the shaft portion and configured to connect two of the plurality of blades that are adjacent to each other in a circumferential direction of the propeller fan; a first rib provided on at least one of a positive-pressure surface of each of the plurality of blades and a surface of part of the connection portion that is located on a downstream side in a flow of air, the first rib extending outwards from the shaft portion in a radial direction of the propeller fan; and a second rib provided on at least one of a negative-pressure surface of each of the plurality of blades and a surface of part of the connection portion that is located on an upstream side in the flow of air, the second rib extending outwards from the shaft portion in the radial direction, wherein the first rib and the second rib are arranged to cross each other as viewed in a direction parallel to the rotation axis, wherein H1.ltoreq.H2 is satisfied, where H1 is a distance between one end and an other end of the shaft portion in the direction parallel to the rotation axis, and H2 is a distance between a downstream end portion of the first rib and an upstream end portion of the second rib in the direction parallel to the rotation axis, and wherein a recess is formed in at least one of the downstream end portion and the upstream end portion in an area where the first rib and the second rib cross each other as viewed in the direction parallel to the rotation axis (As rejected Claims 1,2,3 above).
As to claim 11, Surls discloses An air-sending device comprising: the propeller fan of claim 10; and a fan motor configured to drive the propeller fan (Col 1, Line 5-15).
As to claim 12, Surls discloses A refrigeration cycle apparatus comprising the air-sending device of claim 11 (Col 1, Line 5-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746